PER CURIAM.
In a Greene County court-tried action for an accounting and recovery of proceeds after the sale of 100 acres, appellant Doris Williams was denied relief. She claims to have entered into an oral contract on April 19, 1973, with her four brothers who were acting for her parents under a power of attorney. Under the alleged agreement, in consideration for execution of quitclaim deeds to the land in question, her brothers would sell the property, pay off existing mortgages, pay back to the father all monies he had expended on the land, and secure the remaining proceeds for appellant.
Appellant’s brief does not challenge the trial court’s initial factual finding which was: “Neither on April 26,1973, nor on any other date referred to in evidence herein did [appellant] have an equitable interest [in] any of the three tracts of real estate described in her petition in this action.” Therefore, appellant has abandoned any claim of error as to that finding. Nicklas v. Lincoln Liberty Life Ins., 518 S.W.2d 106, 112(6) (Mo.App.1974); Metter v. Janssen, 498 S.W.2d 581, 583(1) (Mo.App.1973); Derboven v. Stockton, 490 S.W.2d 301, 307(1) (Mo.App.1972); Beeler v. City of Raytown, 453 S.W.2d 672, 674(2) (Mo.App.1970).
The points appellant did urge on appeal, i. e., sufficiency of proof of the oral contract and removal of the contract from the statute of frauds by appellant’s performance of her part of that contract, are abstract statements which utterly fail to comply with Rule 84.04(d). See Hines v. Sweet, 518 S.W.2d 710, 711(1) (Mo.App.1975); Cole v. Cole, 516 S.W.2d 518, 520(4) (Mo.App.1974); Roberts v. Roberts, 515 S.W.2d 805, 806(1) (Mo.App.1974). More importantly, there having been no challenge by appellant to the finding that she had no interest in the land, the issues she raised have no bearing on the outcome of this appeal.
The appeal is dismissed.
All concur.